 
Q Lotus Holdings, Inc.
 
A Private Equity
 
Holding Company
[logo.jpg]
500 N Dearborn St, Suite 605
 
Chicago, IL  60654
 
(312) 379-1800



 August 24, 2011
Southshore Real Estate Development, LLC
Four Executive Boulevard – Suite 200
Suffern, NY  10901
Attention: Josh Goldstein


Re:  6th Amendment to Promissory Note


Dear Josh:


In accordance with our discussions, Q Lotus Holdings, Inc. and Southshore Real
Estate Development, LLC hereby agree to further amend the Promissory Note dated
February 23, 2011 (as amended, supplemented or otherwise modified from time to
time) between Q Lotus Holdings, Inc. and Southshore Real Estate Development, LLC
in the amount of two hundred thousand dollars ($200,000) such that,
notwithstanding anything contained in the Promissory Note to the contrary:


1.  
Q Lotus Holdings, Inc. (“Obligor’) hereby promises to pay to the order of
Southshore Real Estate Development, LLC (“Payee’) the principal sum of Five
Hundred Forty Four Thousand Dollars ($544,000); and



2.  
The Maturity Date is hereby extended to September 7, 2011.



Please acknowledge your acceptance of the above change by executing this
amendment below.


Q Lotus Holdings, Inc.                                           


By: 
/S/ Gary Rosenberg                                                           

Gary Rosenberg
Its: 
CEO





Understood and Agreed to this _24_ day of August, 2011.


Southshore Real Estate Development, LLC


By: 
/S/ Josh Goldstein                                                           

Josh Goldstein
Its: 
General Partner

 
 
Page 1 of 1

--------------------------------------------------------------------------------

 